Citation Nr: 0524924	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post osteotomy, right fifth metacarpal (dominant).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied an increased rating for 
status post osteotomy, right fifth metacarpal (dominant), 
currently rated as 10 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


In November 2004 the Board remanded the claim for additional 
evidentiary development, to include a VA examination.  The 
veteran did not present for this examination.  The record 
shows that the veteran has submitted several statements in 
which he explained that he was working overseas.  In an April 
2005 statement, he noted that he might be out of the country 
for the next 12 months (approximately).  He asked for a 
temporary postponement of his claim.  

In order to give the veteran every opportunity to 
substantiate his claim, this matter must be remanded for 
development of the medical record.  He has provided good 
cause for his failure to report for a previously scheduled 
examination, (see 38 C.F.R. § 3.655 (2004), and it is the 
Board's conclusion that additional medical evidence is 
necessary prior to adjudicating this claim.  

After determining when the veteran will return to the United 
States, the RO should schedule him for the examination 
detailed below.  To adjudicate the claim at the present time 
is not in the veteran's best interest.  As he has shown 
willingness to appear for an examination when he returns to 
this country, it is believed that the case should be held, if 
need be, by the RO until he returns home and the development 
dialed below may be accomplished.  

The Board finds that a medical examination is necessary to 
determine whether as a matter of law, the veteran is entitled 
to be rated separately for neurological conditions under 38 
C.F.R. § 4.124a.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The veteran should be afforded a 
medical examination to assess the 
symptomatology of all disabilities that 
may be present as a result of the in- 
service osteotomy of the right fifth 
metacarpal.  The claims file should be 
made available to and reviewed by the 
examiner.  The examiner should address 
the following:

a.  List all the symptomatology of any 
disabilities resulting from the in- 
service osteotomy, right fifth 
metacarpal, and resolve which, if any, 
impairments affect the hand, and which 
affect the right fifth metacarpal, or any 
other parts of the forearm or wrist.

b.  Determine whether any disabilities 
resulting from the in-service osteotomy, 
right fifth metacarpal impairments are 
neurological in nature.  If any 
disabilities are neurological, the 
examiner should state which nerves are 
affected, and determine whether there is 
complete or incomplete paralysis.  If the 
paralysis is incomplete, the examiner 
should determine whether the paralysis is 
mild, moderate, or severe.

c.  If neurological damage is found to 
result in complete or incomplete 
paralysis, the examiner next should 
clarify whether any neurological 
symptomatology affects the same functions 
affected by the service- connected 
musculoskeletal disorder; i.e., 
limitation of motion of the wrist.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC). The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




